Contrary to the defendants’ contention, the Supreme Court properly denied their motion for summary judgment. Pursuant to CPLR 3212 (f), a court may deny a motion for summary judgment if it appears "that facts essential to justify opposition may exist but cannot then be stated” (CPLR 3212 [f]; R.C.S. Farmers Mkts. Corp. v Great Am. Ins. Co., 56 NY2d 918, 920-921; Adelman v Island Holding Corp., 157 AD2d 637). We find that essential facts believed to exist peculiarly within the defendants’ knowledge, with respect to the business relationship between them, have been sufficiently described so as to preclude the granting of summary judgment at this juncture (see, Kostov v New York City Hous. Auth., 140 AD2d 586). Mangano, P. J., Bracken, Lawrence and Rosenblatt, JJ., concur.